         Case 1:20-cv-11283-ADB Document 45 Filed 07/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  PRESIDENT AND FELLOWS OF
  HARVARD COLLEGE and
  MASSACHUSETTS INSTITUTE OF
  TECHNOLOGY
              Plaintiffs,                                 No. 20-cv-11283-ADB

         v.

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY, et al.,
              Defendants.


              ASSENTED-TO MOTION TO ADMIT COUNSEL PRO HAC VICE

       Pursuant to Local Rule 83.5.3, and with the assent of the defendants, undersigned counsel

respectfully moves for admission, pro hac vice, of attorneys Thomas I. Vanaskie, Michael A.

Cedrone, Geoffrey R. Johnson, and Bradley L. Mitchell, as lead counsel for proposed Amicus,

Princeton Theological Seminary.

       The required certifications are attached as Exhibits 1 (Vanaskie), 2 (Cedrone), 3

(Johnson), and 4 (Mitchel).

                                            Respectfully submitted,

                                            PRINCETON THEOLOGICAL SEMINARY
                                            By its attorney,


                                                   /s/ William Fick
                                            WILLIAM W. FICK, ESQ. (BBO # 650562)
                                            FICK & MARX LLP
                                            24 Federal Street, 4th Floor
                                            Boston, MA 02110
                                            (857) 321-8360
                                            WFICK@FICKMARX.COM




                                            - 1-
         Case 1:20-cv-11283-ADB Document 45 Filed 07/13/20 Page 2 of 2



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on July 13, 2020.

                                              /s/ William Fick




                                              - 2-
